

113 HR 3339 IH: One Size Does Not Fit All in Education Act
U.S. House of Representatives
2013-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3339IN THE HOUSE OF REPRESENTATIVESOctober 24, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the use of funds by the Department of Education relating to multistate academic content standards.1.Short titleThis Act may be cited as the One Size Does Not Fit All in Education Act.2.Prohibition on use of funds for certain purposes(a)In generalNo funds appropriated or otherwise available to the Department of Education may be used to—(1)develop, implement, or evaluate any set of multistate academic content standards or any assessments aligned with such standards; or(2)award any grant, contract, or cooperative agreement that requires or authorizes the development, implementation, or evaluation of multistate academic content standards or assessments aligned with such standards.(b)ApplicationsThe Secretary of Education may not require a State to adopt multistate academic content standards or assessments aligned with such standards as an eligibility requirement in an application for Federal funds.(c)WaiverSection 9401 of the Elementary and Secondary Education Act (20 U.S.C. 7861) is amended by adding at the end the following new subsection:(h)Multistate standardsThe Secretary may not require a State to adopt multistate academic content standards or assessments aligned with such standards as a condition for receiving a waiver under this section..(d)Multistate academic content standard definedIn this Act, the term multistate academic content standard—(1)means an academic content standard adopted by more than one State; and(2)includes the Common Core State Standards developed by the National Governors Association Center for Best Practices and the Council of Chief State School Officers.